—In a support proceeding, petitioner appeals, by permission of this court, from an order of the Family Court, Westchester County, dated September 2, 1969, which directed that a motion By her be held in abeyance, pending the receipt of a report from a court-designated psychiatrist, said motion having been (a) to require respondent to be examined by a psychiatrist designated by petitioner and (b) to remand respondent to the Psychiatric Division of Grasslands Hospital for observation. Order modified, on the law and the facts, by (1) limiting the direction therein to the portion of the motion which sought to have respondent remanded to Grasslands Hospital and (2) adding thereto a provision granting the motion insofar as it sought an examination of respondent by a psychiatrist designated by petitioner. As so modified, order affirmed, without costs. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by petitioner. Under all the circumstances, it is our opinion that petitioner was entitled to so much of the relief sought by her as we are hereby granting. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.